Name: Commission Regulation (EEC) No 925/77 of 29 April 1977 amending Regulation (EEC) No 611/77 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 77 Official Journal of the European Communities No L 109/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 925/77 of 29 April 1977 amending Regulation (EEC) No 611/77 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 425/77 (2), and in particular Arti ­ cles 10 (5) and 12 (7) thereof, Whereas Commission Regulation (EEC) No 611 /77 of 18 March 1977 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen (3) has laid down detailed rules for calculating this levy ; Whereas it is necessary to update certain coefficients for Austria and Sweden to be used in the calculation of the specific levy in respect of live bovine animals and beef and veal other than frozen ; Whereas, furthermore, the market of Graz should be included in the list of representative markets for Austria ; 1 . Annex I to Regulation (EEC) No 611 /77 is replaced by Annex I to this Regulation . 2 . Annex II to Regulation (EEC) No 611 /77 is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the first time for the calculation of levies valid from 2 May 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1977 . For the ¢ Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 61 , 5 . 3 . 1977, p . 1 . 3 ) OJ No L 77, 25 . 3 . 1977, p . 14 . No L 109/2 Official Journal of the European Communities 30 . 4. 77 ANNEX I Coefficients to be used in calculating the price on the representative markets of third coun ­ tries Austria 82 Sweden 1 5 Switzerland 3 ANNEX II A. AUSTRIA 1 . Representative markets : Graz, Linz, Salzburg, Wien (arithmetic mean) 2. Categories and coefficients : Categories Weighting coefficients Stiere 56 Ochsen 4 Kalbinnen 9 Kiihe 31 B. SWEDEN 1 . Representative markets and weighting coefficients : Stockholm (67), Goteborg (33), 2 . Categories, qualities and coefficients : Categories and qualities - Live-weight conversion coefficients Weighting coefficients Ko och Ã ¤ldre tjur klass I ' 50 240 Ko och Ã ¤ldre tjur klass II 47 8-8 UngnÃ ¶t klass EP 56 30-2 UngnÃ ¶t klass I 53 300 UngnÃ ¶t klass II 50 7-0 C. SWITZERLAND 1 . Representative market (quotation centre) : Bern . 2. Categories, qualities and coefficients : Categories and qualities Weighting coefficients ¢GÃ ©nisses et bÃ ufs A GÃ ©nisses et bÃ ufs B GÃ ©nisses et bÃ ufs C GÃ ©nisses et bÃ ufs D 18-8 9-9 2-6 1-7 30 . 4. 77 Official Journal of the European Communities No L 109/3 Categories and qualities Weighting coefficients Vaches A 4-7 Vaches B 3-1 Vaches C 14-6 Vaches D 140 Vaches E 15-6 Taureaux A 1 7-5 Taureaux A 2 2-4 Taureaux B 1 20 Taureaux B 2 1-2 Taureaux C 10 Taureaux D 0-5 Taureaux E 0-4